Citation Nr: 0009098	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  96-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased original rating for arthritis 
of the left foot, residuals of a fracture of the left cuboid 
and middle cuneiform bones, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased original rating for residuals 
of a fracture of the left femur with intramedullary rod, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to February 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for arthritis of the left foot, residuals of a fracture of 
the left and middle cuneiform bones, and assigned a 10 
percent disability rating for that disability, and which 
established entitlement to service connection for residuals 
of a fracture of the left femur with intramedullary rod and 
assigned that disability a noncompensable disability rating.

These claims were previously before the Board and were the 
subject of a May 1998 Board remand, which sought to obtain 
additional evidence regarding the veteran's disability.  That 
development has been completed in full and this claim is 
again before the Board.

A January 1999 rating decision established entitlement to a 
20 percent rating for residuals of a fracture of the left 
femur with intramedullary rod.  However, as that increase 
does not represent a full grant of benefits sought on appeal, 
that claim remains before the Board.

Although a VA examiner stated in July 1998 that the veterans 
left knee problems could be related his left femur fracture, 
that issue is not before the Board. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  At all times pertinent to this evaluation, the veteran's 
arthritis of the left foot has been productive of no more 
than moderate disability of the foot.

3.  At all times pertinent to this evaluation, the veteran's 
residuals of a fracture of the left femur have been 
productive of impairment of the femur with no more than 
moderate disability of the hip or knee.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased original 
rating, greater than 10 percent, for arthritis of the left 
foot, residuals of a fracture of the left cuboid and middle 
cuneiform bones, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5283, 5284 (1999).

2.  The criteria for entitlement to an increased original 
rating, greater than 20 percent, for residuals of a fracture 
of the left femur with intramedullary rod, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.


I.  Entitlement to an increased original rating for arthritis 
of the left foot, residuals of a fracture of the left cuboid 
and middle cuneiform bones.

The veteran contends that his arthritis of the left foot, 
residuals of a fracture of the left cuboid and middle 
cuneiform bones, is more severe than currently evaluated, 
warranting an increased rating.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The veteran established service connection for arthritis of 
the left foot, residuals of fractures of the left cuboid and 
middle cuneiform bones, by means of an April 1996 rating 
decision, which assigned a 10 percent disability rating.  
That rating is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Traumatic arthritis is evaluated pursuant to the 
criteria found in Diagnostic Code 5010 of the Schedule, which 
directs the examiner to evaluate traumatic arthritis pursuant 
to the criteria for degenerative arthritis found in 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (1999).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) 
(1999).

The Board notes that the veteran is already receiving a 
rating of 10 percent for his left foot arthritis.  As he has 
not established service connection for arthritis of any other 
joint, he may not warrant a rating greater than 10 percent 
for arthritis.

The Board also notes that the veteran's left foot disability 
may be evaluated pursuant to the criteria found in Diagnostic 
Code 5284 of the Schedule for other injuries of the foot.  
38 C.F.R. § 4.71a (1999).  Under those criteria, a rating of 
10 percent is warranted where the evidence shows a moderate 
injury of the foot.  A rating of 20 percent is warranted 
where the evidence shows a moderately severe injury of the 
foot.  38 C.F.R. § 4.71a (1999).

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Although the veteran's disability may be rated under various 
diagnoses as arthritis of the foot or as an injury of the 
foot, the Schedule instructs the evaluator to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (1999).  The United States 
Court of Appeals for Veterans Claims has stated that, 
implicit within the language of 38 U.S.C. § 1155 is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology.  Such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993). The Board notes 
that the veteran has established a 10 percent rating for his 
arthritis of the left foot.  The veteran has also established 
a 30 percent rating for bilateral flat feet.

A March 1996 VA general medical report, which is hand written 
and in some places illegible, notes that the veteran 
complained of left foot pain all the time.  He used Motrin 
when needed.  The veteran's gait and carriage were "OK."  
The veteran's right ankle circumference was eleven inches 
while left ankle circumference was ten inches.  Right ankle 
motion was possible to 7 degrees of dorsiflexion and 40 
degrees of plantar flexion.  Left ankle motion was possible 
to 10 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  The examiner noted the veteran had flat feet.  The 
left foot had a growth in the middle of the dorsal where the 
first metatarsal bone was broken.  The circumference of the 
left foot was 10.5 inches while the circumference of the 
right foot at the same level was 10 inches.  The veteran was 
able to walk on the tips of the toes and the heels freely.  
The examiner diagnosed a bone growth on the left dorsal foot 
post fracture and flat feet which aggravated his foot 
problem.  The accompanying March 1996 radiology report of the 
veteran's left foot found arthritis, presumably from trauma, 
involving the tarsometatarsal joint.  The examination was 
otherwise normal.  The radiology examiner provided an 
impression of traumatic arthritis at the metatarsal tarsal 
junction.

At his December 1997 hearing, the veteran stated that he 
could not walk on his toes.  The veteran also stated that he 
did not recall doing heel walking at his examination.  The 
veteran stated he had pain in the foot and would take aspirin 
and bear it.  The veteran stated that it was hard to walk on 
the foot.  He stated that he could walk maybe a mile on a 
good day at an average walk but that he didn't walk much.  
The veteran stated he had swelling in the foot.  The veteran 
stated he had pain in the mornings of 7 or 8 on a scale of 0 
to 10 where 10 was the worst.  As the day went on, after he 
took something, the pain was maybe 4 or 5.  The veteran used 
a foot massager at home.  The veteran stated that swelling of 
the foot came with activity on the side of his foot on the 
left side and that he used a rub for arthritis which soothed 
it.  Some mornings he woke and his foot really bothered him.  
The veteran was doing work repairing small engines and 
pressure washers.  He worked on a work bench but could not 
bend over to work.  The veteran stated that standing for a 
length of time aggravated his foot and leg.  After an hour or 
two he would have a problem with it.  He requested another 
medical evaluation as he did not feel the previous medical 
evaluation properly reported the severity of his condition.

A July 1998 VA feet examination notes that the veteran 
fractured his left femur, his left cuboid and middle 
cuneiform of his left foot, and his right ankle in an 
automobile accident in service.  The veteran stated that he 
had flat feet, but was not aware if he was born with them, 
was accepted to service with them, or they occurred after his 
accident.  The veteran stated that the left foot was not put 
in a cast but was told to heal through non-weight bearing.  
The veteran stated that he had left foot pain, aggravated 
with weight bearing or with use of his feet and decreased 
with no weight bearing, but never totally disappearing.  The 
veteran took Motrin and Aleve and performed foot massages to 
ease his discomfort.  The veteran stated that he could not 
wear hard sole shoes but did wear tennis shoes which gave him 
some comfort.  The examiner noted a scar around his medial 
malleolus in a circular fashion.  No calluses were noted.  
Vascular examination was normal.  Sensory senses were intact.  
Muscle strength of the intrinsic and extrinsic muscles of the 
feet were 5/5 of the left foot.  Extensors of the left foot 
were 4/5.  There was no hypertrophy nor atrophy noted.  No 
rigidity was noted.  There was a relaxed calcaneal stance at 
3 degrees valgus bilaterally.  There was a neutral calcaneal 
stance of the right, 8 degrees varus and the left was 12 
degrees varus.  The metatarsal joint was 5 degrees varus 
bilaterally.  There was no range of motion of the mid-tarsal 
joint of the left foot.  Extremity was painful in the attempt 
to put the mid-tarsal joint in the range of motion on the 
left.  There was a painful range of motion of the first ray 
of the left.  There was a saddle bone deformity of the talar 
navicular joint of the left.  Also, there was pain and 
tenderness along the cuboid bone and base of the fifth 
metatarsal.  There was full range of motion of the left 
ankle.  There was less than 10 degrees of ankle dorsiflexion 
with the knee extended and with the knee flexed.  X-rays 
showed that there was an osteophyte of the navicular 
cuneiform of the left with a cuboid subluxed plantarly on the 
left.  There was a bony coalition between the cuboid and the 
fifth metatarsal base of the left foot.  The X-rays also 
noted new bone formation between the first and second 
metatarsal at the base.  The examiner stated that the veteran 
did have flat feet which were felt to be severe with 
pathological pronation of a forefoot, rear foot varus 
bilaterally.  The examiner felt it was likely that the flat 
feet had been aggravated by the veteran's service-connected 
right ankle and left foot fractures.  The examiner opined 
that the veteran experienced arthritic changes in his mid-
tarsal joint which did not allow nonrestrictive range of 
motion during normal biomechanics.  The arthritis of the 
midtarsal joint did not allow normal biomechanics which 
further aggravated his pes planus.  The examiner noted a 
plantar subluxation of the cuboid bone of the left foot.  The 
examiner stated that the fractures of the left foot resulted 
in pain to palpation of the cuneiform navicular area, pain to 
palpation of the cuboid metatarsal area, and no range of 
motion in the left midtarsal joint.

The Board finds that the veteran's service-connected left 
foot fracture is shown to be productive of pain to palpation 
of the cuneiform navicular area, pain to palpation of the 
cuboid metatarsal area, and no range of motion in the left 
midtarsal joint.  There is also evidence showing fatigability 
on weight bearing and excessive use.  Furthermore, there is 
evidence showing a plantar subluxation of the cuboid bone of 
the left foot.  The Board finds that symptomatology warrants 
a finding of no more than a moderate disability of the left 
foot, which is assigned a 10 percent rating.

The Board notes that the veteran also has established service 
connection for flat feet, which are assigned a 30 percent 
disability rating.  The Board has examined the medical 
evidence relating to the veteran's feet pathology.  That 
pathology shown to exist in both feet and to be the result of 
the veteran's flat feet has not been used in assigning the 
appropriate rating for the veteran's left foot arthritis, 
residuals of left foot fractures.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the residuals of the veteran's 
left foot fractures.  The Board finds that the finding of a 
moderate left foot disability is based in large part upon the 
finding of pain in the left foot, some weakness, and 
fatigability.  The Board feels that the level of impairment 
of the veteran's foot due to his fractures of the left foot 
does not rise to the level of moderately severe.

The Board notes that a rating of 10 percent could be 
warranted where the evidence shows a moderate malunion or 
nonunion of the tarsal or metatarsal bones, while a 20 
percent rating could be warranted where the evidence shows a 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic Code 5283 
(1999).  The Board notes that evidence shows plantar 
subluxation of the cuboid bone of the left foot, which 
results in loss of range of motion, pain on palpation, and 
excess fatigability.  The Board finds that identical 
symptomatology is compensated by a finding of a moderate 
disability of the foot pursuant to Diagnostic Code 5284, and 
that to assign any additional rating pursuant to Diagnostic 
Code 5283 is prohibited by the regulations regarding 
pyramiding.  Thus, the Board finds that symptomatology has 
been considered in the finding of a moderate disability of 
the foot pursuant to Diagnostic Code 5283.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 10 
percent, for arthritis of the left foot, residuals of a 
fracture of the left cuboid and middle cuneiform bones, are 
not met and the veteran's claim therefor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5283, 5284 (1999).


II.  Entitlement to an increased original rating for 
residuals of a fracture of the left femur with intramedullary 
rod.

The veteran contends that his residuals of a fracture of the 
left femur with intramedullary rod are more severe than 
currently evaluated, warranting an increased rating.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

The veteran established service connection for residuals of a 
fracture of the left femur with intramedullary rod by means 
of an April 1996 rating decision, which assigned a 
noncompensable disability rating.  That rating is the subject 
of this appeal.  A January 1999 rating decision established 
entitlement to a 20 percent rating for residuals of a 
fracture of the left femur with intramedullary rod.  However, 
as that increase does not represent a full grant of benefits 
sought on appeal, this claim remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's fracture of the left femur is 
evaluated pursuant to the criteria for impairment of the 
femur found in Diagnostic Code 5255 of the Schedule.  
38 C.F.R. § 4.71a (1999).  Under those criteria, a rating of 
20 percent is warranted where the evidence shows malunion 
with moderate knee or hip disability.  A rating of 30 percent 
is warranted where the evidence shows malunion with marked 
knee or hip disability.  38 C.F.R. § 4.71a (1999).

A March 1996 VA general medical report notes that the veteran 
had a semicircular scar at the right medial malleolus without 
scar attachment to the bone.  The accompanying March 1996 
radiology report of the veteran's left femur showed a well-
healed fracture of the upper shaft with internal fixation by 
intramedullary rods.  The radiology examiner provided an 
impression of a well-healed internally fixed fracture of the 
upper femoral shaft.

At his December 1997 hearing, the veteran stated that he felt 
his previous medical evaluation did not accurately reflect 
the severity of his left leg disability and he requested an 
additional evaluation.

A July 1998 VA joints examination notes that the veteran was 
status post fracture of the femur in a motor vehicle accident 
in 1990.  An intramedullary rod was placed in his left femur.  
He had occasional pain with walking and standing.  He stated 
that his left knee pain began gradually over the previous 
year or so.  It hurt once every couple of weeks.  He took 
Aleve for the pain.  He did not have crutches, braces, canes, 
or corrective shoes.  He had only the one surgery on his left 
femur.  He had changed his job from doing mechanical work to 
being an office manager because he was unable to perform the 
mechanical work due to pain in his hip, knees, and foot.  He 
now performed his job while sitting.  Physical examination 
found the hip range of motion showed tenderness over the 
lateral aspect of the hip.  He had some weakness in his 
abductors and flexors to 4+/5 in his left hip and the 
tenderness was over the left hip.  His left hip flexion was 
from 0 degrees to 82 degrees.  His right hip flexion was from 
0 degrees to 98 degrees.  Left hip extension was from 0 
degrees to 8 degrees.  Right hip extension was from 0 degrees 
to 12 degrees.  Left hip adduction was from 0 degrees to 20 
degrees.  Right hip adduction was from 0 degrees to 25 
degrees.  Left hip abduction was from 0 degrees to 18 
degrees.  Right hip abduction was from 0 degrees to 45 
degrees.  External rotation was from 0 degrees to 60 degrees 
bilaterally.  Left hip internal rotation was from 0 degrees 
to 20 degrees.  Right hip internal rotation was from 0 
degrees to 40 degrees.  There was an eight centimeter well-
healed surgical scar on the posterior aspect of his flank 
area.  There was no swelling or gross deformity noted.  Knee 
range of motion was from 0 degrees to 140 degrees 
bilaterally.  The veteran had genu varus angulation.  The 
veteran's gait was slowed and he favored his left leg.  He 
had a negative valgus stress test, negative anterior drawer, 
negative posterior drawer, negative Lachman's, and negative 
McMurray.  The examiner provided an assessment that the 
veteran was status post left femur fracture with 
intramedullary rod placement.  The left knee had patellar 
femoral syndrome.  There was limitation of motion in the left 
hip due to the fracture of the femur.  There was no 
limitation in the left knee.  The examiner felt that the left 
hip limitation of motion and the left knee condition were due 
to the left femur fracture.  The left femur fracture did 
result in objective identifiable pain, limitation of motion, 
and fatigue.  He had weakness in his flexors and abductors in 
the left hip as well as a notable facial grimace when asked 
to perform the extremes of range of motion.  The examiner 
noted that the veteran's claims folder was not available for 
review.

The examiner from the July 1998 VA joints examination 
provided an October 1998 addendum which notes that he had 
reviewed the veteran's claims folder.  He reviewed X-rays of 
the left leg which showed intramedullary rod placement in the 
femur with obliteration of the suprapatellar fat pad 
consistent with joint effusion.  The hip showed surgical and 
traumatic changes involving the femur with an intramedullary 
rod through the femoral shaft, hypertrophic bony spurring 
involving the greater trochanter region of the left femur 
with deformities involving the proximal to mid-diathesis of 
the femur consistent with prior fracture.  The femoral head 
was adequately aligned in the acetabulum.

The Board finds that the evidence does not show that a rating 
greater than 20 percent is warranted for the veteran's 
residuals of a fracture of the left femur.  The evidence 
shows that the veteran's residuals of a fracture of the left 
femur include an intramedullary rod in the femur shaft.  The 
disability results in a decreased range of motion of the left 
hip and patellar femoral syndrome in the left knee.  The 
disability also results in complaints of pain, especially on 
motion, and weakness and fatigability.  The veteran favors 
the left leg when walking.  The Board finds that the 
veteran's disability results in no more than a moderate 
disability of the left knee or left hip, which in combination 
with femoral impairment warrants the current rating of 20 
percent.  While the veteran does have limitation of motion 
and weakness of the left hip, the Board finds that the 
limitation of function does not rise to the level of a marked 
disability which is required for a higher rating.  In this 
regard, the comparison of the ranges of motion of the hips at 
the July 1998 examination does not reveal marked disability

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 20 
percent is not warranted for the veteran's residuals of a 
fracture of the left femur.  The Board notes that the 
limitation of motion of the left hip and the veteran's 
fatigability, weakness, and pain on motion were the main 
factors used in determining that a moderate disability of the 
left hip exists which, in combination with impairment of the 
femur, warrants the current 20 percent rating.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 20 
percent, for residuals of a fracture of the left femur with 
intramedullary rod, are not met, and the veteran's claim 
therefor is denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5255 (1999).


ORDER

Entitlement to an increased original rating, greater than 10 
percent, for arthritis of the left foot, residuals of a 
fracture of the left cuboid and middle cuneiform bones, is 
denied.

Entitlement to an increased original rating, greater than 20 
percent, for residuals of a fracture of the left femur with 
intramedullary rod is denied.

This appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

